Exhibit 10.9

MAXAR TECHNOLOGIES INC.

2019 INCENTIVE AWARD PLAN

CASH INCENTIVE AWARD GRANT NOTICE

Maxar Technologies Inc. a Delaware corporation, (the “Company”), pursuant to its
2019 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (the “Participant”), a cash incentive award (a
“Cash Incentive” or this “Award”).  This Cash Incentive is subject to all of the
terms and conditions set forth herein and in the Cash Incentive Award Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Cash Incentive
Award Grant Notice (the “Grant Notice”) and the Agreement.

Participant:

[__________________________]

Grant Date:

[__________________________]

Total Cash Subject to the Award:

[_____________]

Vesting Commencement Date:

[_____________]

Vesting Schedule:

The Cash Incentive shall vest in three equal installments on each of the first,
second and third anniversaries of the Vesting Commencement Date set forth above,
subject to the Participant’s continued service through each applicable vesting
date.

Termination:

Subject to the terms of the Plan, if the Participant experiences a Termination
of Service, any portion of the Cash Incentive that has not become vested on or
prior to the date of such Termination of Service will thereupon be automatically
forfeited by the Participant. 

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice.  The Participant has reviewed the Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.

MAXAR TECHNOLOGIES INC.:

    

PARTICIPANT:

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

TO CASH INCENTIVE AWARD GRANT NOTICE

CASH INCENTIVE AWARD AGREEMENT

Pursuant to the Cash Incentive Award Grant Notice (the “Grant Notice”)  to which
this Cash Incentive Award Agreement (this “Agreement”) is attached, Maxar
Technologies Inc., a Delaware corporation (the “Company”), has granted to the
Participant a cash award (the “Cash Incentive” or the “Award”) in the amount set
forth in the Grant Notice under the Company’s 2019 Incentive Award Plan, as
amended from time to time (the “Plan”).  Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and Grant Notice.

1.          Termination of Continuous Service.  Subject to the terms of the
Plan, if the Participant experiences a Termination of Service for any reason
prior to a vesting date, this Award shall terminate, any unpaid Cash Incentive
payments shall be immediately and automatically forfeited, and the Participant
shall have no further rights with respect to any unpaid Cash Incentive payments.

2.          Vesting and Settlement.  The Cash Incentive shall vest and become
nonforfeitable in accordance with the vesting schedule shown in the Grant
Notice.  As soon as administratively practicable following the vesting of any
Cash Incentive payment, but in no event later than thirty (30) days after such
vesting date (for the avoidance of doubt, this deadline is intended to comply
with the “short term deferral” exemption from Section 409A (as defined below)),
the Company shall pay to the Participant the applicable Cash Incentive payment,
less any applicable withholdings and deductions and which may be converted from
USD and paid to the Participant in the local currency.

3.          Restrictions on Transfer. This Award shall be subject to the
restrictions on transferability set forth in Section 10.3 of the Plan.

4.          Taxes.

A.   By accepting this Award, the Participant acknowledges that, regardless of
any action taken by the Company or any of its Subsidiaries to whom the
Participant may render services, the Participant shall be solely and ultimately
responsible for the satisfaction of any income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Award and legally applicable to the Participant (“Tax-Related Items”),
and that such responsibility may exceed the amount actually withheld by the
Company or any of its Subsidiaries. The Participant further acknowledges that
the Company and/or any Subsidiary: (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant of the Award, the vesting
of the Award, the payment of the Cash Incentive; and (ii) do not commit to and
are under no obligation to structure the terms of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or any Subsidiary may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.

B.   Prior to any relevant taxable or tax withholding event with respect to the
Cash Incentive, as applicable, the Participant agrees to make adequate
arrangements to satisfy all withholding obligations of the Company and/or any of
its Subsidiaries with respect to Tax-Related Items. In this regard, the
Participant hereby authorizes the Company, in its sole discretion and without
any notice to or further authorization by the Participant, to withhold from the
Participant’s salary, other cash compensation or the cash amount being
distributed under this Award, an amount which is equal to the withholding
obligation for Tax-Related Items as determined by the Company or its Subsidiary.







--------------------------------------------------------------------------------

 



5.          Administration. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons.  No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Cash Incentive.

6.          Tax Consultation.  The Participant understands that the Participant
may suffer adverse tax consequences in connection with the Cash Incentive
granted pursuant to this Agreement (and the payments made with respect
thereto).  The Participant represents that the Participant has consulted with
any tax consultants the Participant deems advisable in connection with the Cash
Incentive and the payments made with respect thereto and that the Participant is
not relying on the Company for any tax advice.

7.          Binding Agreement.  Subject to the limitation on the transferability
of the Award contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

8.          Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 8, either party may hereafter designate a different address for notices
to be given to that party. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.

9.          Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

10.        Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

11.        Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Award in any material way without the
prior written consent of the Participant.

12.        Not a Contract of Service Relationship.  Nothing in this Agreement or
in the Plan shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Subsidiaries or
interfere with or restrict in any way with the right of the Company or any of
its Subsidiaries, which rights are hereby expressly reserved, to discharge or to
terminate for any reason whatsoever, with or without cause, the services of the
Participant’s at any time.

13.        Nature of Grant.  In accepting the Award, the Participant
acknowledges, understands and agrees that:

A.   all decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company;

B.   the Award is not intended to replace any pension rights or normal
compensation;







--------------------------------------------------------------------------------

 



C.   the Award is an extraordinary item outside the scope of the Participant’s
employment or services contract, if any, and is not part of normal or expected
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary or for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; and

D.   the Participant acknowledges and agree that neither the Company nor any
Subsidiaries shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the Award or any Cash Incentive payment under this Agreement.

14.        Language.  If the Participant has received this Agreement, or any
other document related to this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

15.        Electronic Delivery.  The Participant hereby consents to the delivery
of information regarding the Company, the Award, and the Agreement via Company
web site, email or other means of electronic delivery.

16.        Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Award to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

17.        Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

18.        Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company and its
Subsidiaries with respect to amounts credited and benefits payable, if any, with
respect to the Award, as and when payable hereunder.

19.        Certain Incorporations.  Without limiting the generality of any other
provision of this Agreement, Section 10.5 (Forfeiture and Claw-Back Provisions)
and Section 10.8 (“Data Privacy”) of the Plan are hereby expressly incorporated
into this Agreement as if first set forth herein.

20.        Foreign Asset/Account Reporting Notification. The Participant
understands that the Participant’s country may have certain exchange control
and/or foreign asset/account reporting requirements which may affect the
Participant’s ability to hold cash received from accepting the Award in a
brokerage or bank account outside of the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in the Participant’s country. The Participant acknowledges
that it is the Participant’s responsibility to comply with any applicable
regulations, and the Participant should speak to the Participant’s personal
advisor on this matter.







--------------------------------------------------------------------------------

 



21.        Additional Term for Participants in Canada. Notwithstanding any other
provision of the Plan, Agreement or Grant Notice, in no event will the final
vesting date of any Cash Incentive granted hereunder (and any subsequent payment
thereof) be made later than December 31 of the third calendar year following the
year of grant, and any Cash Incentive payment that has not been made by such
date will automatically expire or will accelerate and be paid out by such date,
at the sole discretion of the Company.



--------------------------------------------------------------------------------